Memorandum Opinion. Defendant was arrested and convicted of the crime of carrying a concealed weapon contrary to MOLA § 750-.227 (Stat Ann 1962 Rev § 28.424). He was sentenced to serve 3-1/2 to 4 years in prison.
On appeal defendant claims the trial court’s instructions were improper. However, there was no proper objection below and the issues now raised were not properly preserved for appeal. GCR 1963, 516.2; People v. Mallory (1966), 2 Mich App 359. We will not, therefore, discuss the issues raised since our review of the record convinces us that there has been no miscarriage of justice. MCLA § 769.26 (Stat Ann 1954 Rev § 28.1096).
Affirmed.